17-13381-scc      Doc 1078         Filed 12/17/18 Entered 12/17/18 15:14:04                     Main Document
                                                 Pg 1 of 3


    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    ----------------------------------------------------------------x
    In re:                                                           :      Chapter 11
                                                                    :
    CM WIND DOWN TOPCO INC.                                         :       Case No. 17-13381 (SCC)
                                                                    :
                      Reorganized Debtor.1                          :
                                                                    :
    ----------------------------------------------------------------x

        ORDER ENJOINING PLAINTIFFS FROM CONTINUING TO PROSECUTE
        A COMPLAINT IN VIOLATION OF THE PLAN DISCHARGE INJUNCTION

                      This matter having come before the Court upon the Motion [ECF No. 1030]

    (the “Motion”)2 of the above-captioned debtor (the “Reorganized Debtor”), on behalf of

    itself and its affiliates that were former debtors in the above-captioned case (together with

    the Reorganized Debtor, the “Reorganized Company”), pursuant to sections 105(a), 503,

    524, 1141, and 1142 of title 11 of the United States Code (the “Bankruptcy Code”), and

    Rules 3020(d) and 9020 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

    Rules”), seeking the entry of an order (1) enjoining Plaintiffs from continuing to prosecute

    a complaint in violation of the Plan discharge injunction; and (2) holding Plaintiffs in

    contempt for violation of the Plan discharge injunction; and upon the Court’s review and

    consideration of the Motion; and the Court having considered the (1) Plaintiffs’ Objections

    to the Motion of the Reorganized Debtor to (I) Enjoin Plaintiffs from Continuing to

    Prosecute a Complaint in Violation of the Plan Discharge Injunction and (II) Hold

    Plaintiffs in Contempt for Violation of the Plan Discharge Injunction [ECF No. 1056];


    1
         The last four digits of the Reorganized Debtor’s tax identification number are 9663. The location of the
         Reorganized Debtor’s service address is: 3280 Peachtree Road, N.W., Suite 2200, Atlanta, Georgia
         30305.
    2
         Capitalized terms used but not defined herein have the meanings ascribed to them in the Motion.



                                                         1
17-13381-scc    Doc 1078     Filed 12/17/18 Entered 12/17/18 15:14:04             Main Document
                                           Pg 2 of 3


    (2) Reorganized Debtor’s Reply to Plaintiffs’ Objection to the Motion of the Reorganized

    Debtor to (I) Enjoin Plaintiffs from Continuing to Prosecute a Complaint in Violation of

    the Plan Discharge Injunction and (II) Hold Plaintiffs in Contempt for Violation of the

    Plan Discharge Injunction [ECF No. 1067]; (3) Declaration of Michael A. McVay in

    Support of Reorganized Debtor’s Reply to Plaintiffs’ Objection to the Motion of the

    Reorganized Debtor to (I) Enjoin Plaintiffs from Continuing to Prosecute a Complaint in

    Violation of the Plan Discharge Injunction and (II) Hold Plaintiffs in Contempt for

    Violation of the Plan Discharge Injunction [ECF No. 1067]; and (4) Plaintiffs’ Letter

    Regarding Reorganized Debtor’s Reply [ECF No. 1074]; and the Court having held a

    hearing (the “Hearing”) on December 12, 2018 and heard the arguments presented and the

    evidence submitted at the Hearing; and this Court having found that appropriate and timely

    notice of the Motion and the Hearing thereon having been given and such notice having

    been adequate and sufficient for all purposes; and all objections to the Motion having been

    overruled on the merits; and after due deliberation and sufficient cause appearing therefor;

    and based on the foregoing and for the reasons stated on the record of the Hearing, the

    Court finds and concludes as follows:

                   1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C.

    §§ 157 and 1334 and the Amended Standing Order of Reference M-431, dated January 31,

    2012 (Preska, C.J.);

                   2.      Venue of this proceeding is proper in this judicial district pursuant

    to 28 U.S.C. §§ 1408 and 1409;

                   3.      This is a core proceeding pursuant to 28 U.S.C. § 157(b);




                                                 2
17-13381-scc    Doc 1078      Filed 12/17/18 Entered 12/17/18 15:14:04            Main Document
                                            Pg 3 of 3


                   4.      The Reorganized Debtor’s request to sanction Plaintiffs and their

    counsel and requiring them to pay the Reorganized Debtor’s reasonable attorneys’ fees and

    expenses incurred in connection with the Complaint and with prosecuting the Motion shall

    be deferred and considered at a later date; and

                   5.      Other than with respect to matters specifically adjourned as set forth

    in paragraph 4 above, the Reorganized Debtor is entitled to the relief requested in the

    Motion as set forth herein.

    NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           1.      The Motion is granted as set forth herein.

           2.      Plaintiffs are enjoined from commencing or continuing any action seeking

    any relief against the Reorganized Company based on alleged conduct or claims that

    occurred or arose before or during the pendency of the Chapter 11 Cases through the

    Effective Date, including, for the avoidance of doubt, prosecution of the Complaint filed

    in the District Court with regard to the Pre-Effective Date Sweepstakes.

           3.      The terms and conditions of this Order shall be immediately effective and

    enforceable upon entry of the Order.

           4.      The Reorganized Debtor and the Clerk of this Court are authorized to take

    all actions necessary or appropriate to give effect to this Order.

           5.      This Court shall retain jurisdiction to hear and determine all matters arising

    from or related to the implementation, interpretation, and/or enforcement of this Order.


     Dated: December 17, 2018                    /S/ Shelley C. Chapman
     New York, New York                          HONORABLE SHELLEY C. CHAPMAN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                  3
